Citation Nr: 0323329	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
medial malleolus fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1959 to May 1962 
and from June 1962 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO denied entitlement to an increased 
evaluation for a right medial malleolus fracture.

In a January 2001 statement, the veteran raised a claim of 
entitlement to service connection for a right shoulder 
disorder.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification, initial 
consideration, and appropriate adjudicative action.  Godfrey 
v. Brown,7 Vet. App. 398 (1995);  Bruce v. West, 11 Vet. App. 
405, 408 (1998).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2003); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO did not issue a development letter 
consistent with the notice requirements of the VCAA, thereby 
compelling remand of the case.

In a statement added to the claims file in January 2003, the 
veteran requested a video conference hearing at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) and McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

4.  The veteran's service representative, 
Disabled American Veterans, should be 
given the opportunity to review the 
claims file, and a reasonable period of 
time in which to submit a presentation on 
the appellant's behalf, or revise the 
presentation already of record.  

5.  The VBA AMC should take the necessary 
steps to schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the earliest available 
opportunity.  Notice should be sent to 
the appellant and his representative, a 
copy of which should be associated with 
the claim file.  

6.  The appellant should be asked to 
submit any other information, evidence, 
or arguments, that may be pertinent to 
the appeal at that time.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.

                 
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


